DETAILED ACTION

This action is in response to Applicants’ amendment received on January 6, 2021.
Claims 2-23 are pending in the application. Claim 1 was previously cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, that the “distance between either side of the second end of the connecting rod and the piston is substantially equal to a distance between a top surface of the second end of the connecting rod and the piston” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Objections
Claim 5 is objected to because of the following informalities: The recitation the “upper portion of the piston” has not been previously recited in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a distance between either side of the second end of the connecting rod and the piston is substantially equal to a distance between a top surface of the second end of the connecting rod and the piston” which is required by the claims, is not present nor described in the written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McEwan (US PG Pub No. 2006/0101939), hereinafter “McEwan”.
Regarding claim 12, McEwan discloses an engine (Fig. 1 (12)), comprising: a crankcase (28); a crankshaft (26) journalled in the crankcase (28); a piston (22); a cylinder (14) in which the piston (22) reciprocates; a head (18) positioned over the piston (22) and cylinder (14); and a connecting rod (10) coupling the piston (22) to the crankshaft (26), the connecting rod (10) having a first end (Fig. 1 (lower part of element 10)) coupled to 
Regarding claim 13, McEwan discloses the engine of claim 12, wherein the piston comprises a complementary tapered coupling configured to receive a pin (24) for coupling the second end (Fig. 1 (upper part of element 10)) of the connecting rod (10) to the piston (22).
Regarding claim 14, McEwan discloses the engine of claim 13, wherein the bushing (84) is positioned intermediate the pin (24) and the second end (Fig. 1 (upper part of element 10)) of the connecting rod.
Regarding claim 15, McEwan discloses the engine of claim 13, wherein bushing (84) has a width less than that of the pin (24).
Regarding claim 16, McEwan discloses the engine of claim 15, wherein the bushing (84) includes an upper end and a lower end (Fig. 5A), and a width of at least one of the upper end and the lower end is less than the width of the pin (24).
Regarding claim 17, McEwan discloses the engine of claim 16, wherein the width of both the upper end and the lower end of the bushing (84) is less than the width of the pin (24).
Regarding claim 18, McEwan discloses the engine of claim 12, wherein the markings (Fig. 5A (92, 94)) are slots configured for rotational positioning of the bushing 
Regarding claim 19, McEwan discloses the engine of claim 12, wherein the second end (Fig. 1 (upper part of element 10)) of the connecting rod (10) includes an aperture (Fig. 5A (64)) configured to receive the bushing (84).
Regarding claim 20, McEwan discloses the engine of claim 19, wherein the bushing (84) axially extends from a first end to a second end, and the first end of the bushing is aligned with a first side of the second end (Fig. 1 (upper part of element 10)) of the connecting rod (10) and the second end of the bushing (84) is aligned with a second side of the second end (Fig. 1 (upper part of element 10)) of the connecting rod.
Regarding claim 21, McEwan discloses the engine of claim 12, wherein the bushing (84) is tapered complementary to the tapered configuration of the second end (Fig. 1 (upper part of element 10)) of the connecting rod (10).
Regarding claim 22, McEwan discloses the engine of claim 21, wherein the bushing (84) tapers from a lower portion to a top portion, and the top portion of the bushing (84) has a width less than that of the lower portion of the bushing (Fig. 5A).
Regarding claim 23, McEwan discloses the engine of claim 22, wherein the markings (Fig. 5A (92, 94)) are positioned along a circumference of the bushing (84).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over McEwan, in view of Rein et al. (US PG Pub No. 2004/0261752), hereinafter “Rein”.
Regarding claim 2, McEwan discloses an engine (Fig. 1 (12)), comprising: a crankcase (Fig. 1 (28)); a crankshaft (Fig. 1 (26)) journalled in the crankcase (28); a piston (Fig. 1 (22)); a cylinder (Fig. 1 (14)) in which the piston (22) reciprocates; a head (Fig. 1 (18)) positioned over the piston (22) and the cylinder (14); and a connecting rod (Fig. 1 (10)) coupling the piston (22) to the crankshaft (26), the connecting rod (10) having a first end (Fig. 1 (lower part of element 10)) coupled to the crankshaft (26) and a second end (Fig. 1 (upper part of element 10)) coupled to the piston (22), the second end (Fig. 1 (upper part of element 10)) being tapered inwardly and upwardly (Fig. 6).  The piston (22) has a pin (24) coupling the second end of the connecting rod (Fig. 1 (upper part of element 10)) to the piston (22).

 However, Rein discloses a piston (Rein (Fig. 5 (22))) that comprises a complementary tapered coupling (Rein (paragraph 36)) with a pin (Rein (26)) coupling the second end (Rein (Fig. 5 (upper part of element 24))) of the connecting rod (Rein (Fig. 5 (24))) to the piston (Rein (Fig. 5 (22))), wherein a distance between either side of the second end (Rein (Fig. 5 (upper part of element 24))) of the connecting rod (Rein (Fig. 5 (24))) and the piston (Rein (Fig. 5 (22))) is substantially equal to a distance between a top surface of the second end (Rein (Fig. 5 (upper part of element 24))) of the connecting rod (Rein (Fig. 5 (24))) and the piston (Rein (Fig. 5 (22))).
It would have been obvious to one of ordinary skill in the art that the time the invention was made to have modified McEwan by incorporating a piston that comprises a complementary tapered coupling as taught by Rein in order to reduce the weight of the connecting rod (paragraph 35 of Rein).
Regarding claim 3, the modified invention of McEwan discloses the engine of claim 2, wherein the complementary tapered coupling includes an opening (Rein (Fig. 5 (66))) in a lower portion of the piston (Rein (Fig. 5 (22))), and the opening (Rein (Fig. 5 (66))) receiving the second end (Rein (Fig. 5 (upper part of element 24))) of the connecting rod (Rein (Fig. 5 (24))).

Regarding claim 5, the modified invention of McEwan discloses the engine of claim 4, wherein the upper portion of the piston (Rein (Fig. 5 (22))) is wider than a lower end of the lower portion of the piston (Rein (Fig. 5)), and the opening (Rein (Fig. 5 (66))) extends into the upper portion of the piston (Rein (Fig. 5 (22))).
Regarding claim 6, the modified invention of McEwan discloses the engine of claim 2, wherein the second end (Rein (Fig. 5 (upper part of element 24))) of the connecting rod (Rein (Fig. 5 (24))) has a lower portion and a top portion, and the lower portion is wider than the top portion (Rein (Fig. 5)).
Regarding claim 7, the modified invention of McEwan discloses the engine of claim 2, wherein the second end (Rein (Fig. 5 (upper part of element 24))) of the connecting rod (Rein (Fig. 5 (24))) includes an aperture (Rein (Fig. 5 (inside element 66))) configured to receive the pin (Rein (26)).
Regarding claim 8, the modified invention of McEwan discloses the engine of claim 7, further comprising a bushing (Fig. 6 (184) of McEwan) positioned within the aperture (164) of the second end (Fig. 1 (upper part of element 10)) of the connecting rod (10), and the bushing (184) is positioned intermediate the aperture (164) and the pin (24).
Regarding claim 9, the modified invention of McEwan discloses the engine of claim 8, wherein the bushing (184) includes a tapered configuration (Fig. 6 (184)) complementary to the configuration of the tapered second end of the connecting rod (Fig. 6).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McEwan, in view of Rein as applied to claim 2 above, and further in view of Wilson et al. (US Patent No. 7,239,032)), hereinafter “Wilson”.
The modified invention of McEwan discloses the engine of claim 2.
The modified invention of McEwan fails to disclose that the crankcase is split along a plane forming a first crankcase portion and a second crankcase portion, and fluid passages are provided in only the first crankcase portion, and the fluid passages communicate with the head to deliver fluid to the head.
However, Wilson discloses a crankcase that is split along a plane forming a first crankcase portion (Wilson (Fig. 2 (left portion of the apparatus))) and a second crankcase portion (Wilson (Fig. 2 (right portion of the apparatus))), and fluid passages are provided in only the first crankcase portion (Wilson (Fig. 2 (left portion of the apparatus))), and the fluid passages communicate with the head to deliver fluid to the head (Wilson (Fig. 2)).
It would have been obvious to one of ordinary skill in the art that the time the invention was made to have modified McEwan by incorporating the teachings of Wilson in order to access the interior of the crankcase in a more comfortable manner.

Response to Arguments
Applicants’ remarks filed on January 6, 2021 have been fully considered but they are not deemed persuasive.
With regard to the Drawings Objection, Applicants pointed where in the Drawings the “complementary tapered coupling, top portion of the connecting rod and pin” are located. Therefore, the Drawings Objection is withdrawn.

Regarding claim 12: Applicants contend that the reference of McEwan (US PG Pub No. 2006/0101939), hereinafter “McEwan” does not disclose a press fit bushing having markings to align the bushing properly within the second end of the connecting rod. Examiner submits that in Figure. 3A McEwan discloses a press fit bushing (84 and 184) having markings (92 & 94 and 192 & 194) that are aligned with each distal end (96, 98 and 196,198) of the pin bore (64 and 164), allowing the bushing to be properly aligned within the second end of the connecting rod (paragraphs 39 and 42). Therefore, it is understood that McEwan discloses a press fit bushing having markings to align the bushing properly within the second end of the connecting rod.
Accordingly, the grounds of rejection are deemed proper.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747